United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                               F I L E D
                                                       In the                                   August 9, 2006
                            United States Court of Appeals                                 Charles R. Fulbruge III
                                           for the Fifth Circuit                                   Clerk
                                                 _______________

                                                   m 05-61011
                                                 _______________



                              MALINDA JOHNSON AND BUBBA JOHNSON,

                                                                    Plaintiffs-Appellants,

                                                      VERSUS

                                    DAVIDSON LADDER, INC., ET AL.,

                                                                    Defendants,

                                   LOUISVILLE LADDER GROUP, LLC,

                                                                    Defendant-Appellee.

                                         _________________________

                                Appeal from the United States District Court
                                  for the Northern District of Mississippi
                                             m 2:03-CV-227
                                   ______________________________



Before SMITH, GARZA, and CLEMENT,                               We have reviewed the parties’ briefs and
  Circuit Judges.                                           pertinent parts of the record, as well as the ap-
                                                            plicable law. Having done so, we conclude
PER CURIAM*:                                                that the district court committed no error of
                                                            law or fact. Therefore, we AFFIRM for essen-
                                                            tially the reasons stated by the district court in
                                                            its comprehensive Memorandum Opinion.
   *
      Pursuant to 5th Cir. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5th Cir. R. 47.5.4.